Per Curiam:

There is some conflict in the evidence as to the exact date when the partnership of appellants was formed. But the cause was tried to a jury, and we will not disturb their finding upon this question, which was submitted to and considered by them.
The answer avers a tender of $31.40, and admits an indebtedness to plaintiffs of that amount, yet the jury return a verdict for only $20.40, and the court rendered judgment therefor. No question is made as to the sufficiency of the tender, and we think, under the verdict, plaintiffs ought not to recover their costs.
Although the evidence may have convinced the jury that plaintiffs’ just demand did not exceed the sum named in their verdict, yet defendant was and is bound by the admission in his answer. Plaintiffs were, in any event, entitled, under the pleadings, to recover $31.40, and the court should have rendered judgment for that amount.
..The judgment will be reversed and cause remanded, with directions to the district court to render judgment for the sum above named.
The costs of the appeal will be equally divided between the parties; the balance of costs will be taxed against appellants.

Reversed.